Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23rd, 2021 has been entered.
 
Response to Amendment
The amendment filed February 23rd, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated October 23rd, 2020 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding Claims 1 and 26, Applicant recites, inter alia, “wherein in the formulas (14) to (21)” and “L1 may be bonded to an arbitrary position of the benzene ring”.  L1 is not present in formulas (15) to (19) rendering the scope of this limitation unclear.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 5, 7, 9, 12-15 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2012/0306362 A1) in view of Yabunouchi et al. (US 2012/0012832 A1).

In view of Claims 1 & 25, Morishita discloses an organic electroluminescence device comprising an anode, a hole-injecting layer, a hole-transporting layer, an emitting layer and a cathode in this order (Figure 1 & Paragraph 0050), wherein the hole-injecting layer comprises a compound represented by the formula (100), wherein X1 and X2 are independently represented by the formula (a) or (b) and R21 to R30 are independently a hydrogen atom, an alkyl group, a fluoroalkyl group, an alkoxy group, or a aryloxy group (Paragraph 0020-0022).
What Morishita does not disclose is that the hole-transporting layer comprises a compound represented by formula (1).
Yabunouchi et al. discloses a compound represented by formula (1) where R1 and R2 are an alkyl group including 1 to 4 carbons, R11, R13 to R17 are hydrogen, R12 is a naphthyl group, L is a single bond (Paragraph 0071 – 4th compound listed), wherein Ar1 can represent formula (16) and Ar2 can represent formulas (16) to (17) (Paragraph 0018, 0023 & 0025 – Ar2 and Ar3).  Yabunouchi et al. discloses the present invention relates to an aromatic amine derivative and an OLED using the same, wherein the aromatic amine derivative has a particular structure and is asymmetric and which when used in a hole transporting material, enhances the efficiency, suppresses the crystallization of molecules and also enhances the yield of the production of organic electroluminescent elements thereby improving the service life of organic electroluminescent elements (Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a compound represented by formula (1) as disclosed by Yabunouchi et al. in the hole-transporting layer of Morishita et al. OLED for the advantage of enhancing efficiency, suppressing the crystallization of molecules, 

	In view of Claim 5, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Yabunouchi et al. teaches that Ar2 can represent formulas (16) to (17) (Paragraph 0018, 0023 & 0025 – Ar2 and Ar3).  

	In view of Claim 7, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Yabunouchi et al. teaches that Ar2 can be represented by formula (21) (Paragraph 0062).

	In view of Claim 9, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Yabunouchi et al. teaches that Ar1 and Ar2 can be the same (Paragraph 0018, 0023 & 0025 – Ar2 and Ar3).  

	In view of Claim 12, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Yabunouchi et al. teaches that L is a single bond or can be represented by formula (22) where m = 0 (Paragraph 0020 & 0054).
	
	In view of Claim 13, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Yabunouchi et al. teaches that when n is plural the benzene rings are bonded with each other at the para-position (Paragraph 0054).



	In view of Claim 15, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Yabunouchi et al. teaches that the substituent when Ar1 and Ar2 are substituted is independently one or more selected from a substituted or unsubstituted aryl group including 6-12 rings or an alkyl group including 1 to 10 carbon atoms (Paragraph 0024-0026).

	In view of Claim 17, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Morishita teaches that the compound represented by the formula (100) is a compound represented by the formula (101) wherein R51 to R54 are independently a hydrogen atom, a fluoroalkyl group and that X1 and X2 are the same as X1 and X2 in the formula (Paragraph 0020).

	In view of Claim 18, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 17.  Morishita teaches that in formula (101), one of R51 and R52 is an aryl group that is substituted with a fluorine atom and the other is a hydrogen atom and one of R53 and R54 is an aryl group that is substituted with a fluorine atom and the other is a hydrogen atom (Paragraph 0044).

	In view of Claim 19, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Morishita teaches that X1 and X2 in formula (100) is represented by the formula (a) (Paragraph 0044 – A-4).



	In view of Claim 21, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Morishita teaches that the emitting layer comprises one or more compounds selected from an iridium complex, an osmium complex and a platinum complex (Paragraph 0100).

	In view of Claim 23, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 1.  Morishita teaches that a display apparatus or a light-emitting apparatus that is provided with the organic electroluminescence device (Paragraph 0213). 

	In view of Claim 24, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 17.  Morishita teaches that X1 and X2 in the formula (101) can be represented by formula (1) (Page 2, Column 1, formula (a)).

	In view of Claim 26, Morishita and Yabunouchi et al. are relied upon for the reasons given above in addressing Claim 25.  Yabunouchi et al. teaches that Ar2 can be represented by formula (21) (Paragraph 0062).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2012/0306362 A1) in view of Kim et al. (US 2017/0084845 A1).

1 and X2 are independently represented by the formula (a) or (b) and R21 to R30 are independently a hydrogen atom, an alkyl group, a fluoroalkyl group, an alkoxy group, or a aryloxy group (Paragraph 0020-0022).
What Morishita does not disclose is that the hole-transporting layer comprises a compound represented by formula (1).
Kim et al. discloses a hole-transporting layer that comprises a compound represented by formula (1) (Figure 1, #33 & Paragraph 0168-0169), wherein R1 and R2 are an alkyl group including 1 carbon atom, R11 to R17 are hydrogen atoms, Ar1 can be selected to be represented by formula (14) wherein R43 and R45 are a methyl group and n and m are equal to 0 (Paragraph 0176 – 11th compound recited)  and Ar2 can be selected to be represented by formulas (15) and (16) where k is 0 (Paragraph 0176), and L is a single bond, a substituted or unsubstituted arylene group or a substituted or unsubstituted heteroarylene group (Paragraph 0175).  Kim et al. teaches that a hole transport auxiliary layer including this compound has relatively good hole characteristics (Paragraph 0167).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a hole-transporting layer comprising a compound represented by formula (1) as disclosed by Kim et al. in Morishita’s organic electroluminescence device for the advantage of having a hole transporting layer with good hole characteristics.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2012/0306362 A1) in view of Kim et al. (US 2017/0084845 A1) in further view of Pflumm et al. (US 2013/0207046 A1).

In view of Claim 26, Morishita and Kim et al. are relied upon for the reasons given above in addressing Claim 25.    Kim et al. discloses that Ar1 and Ar2 are not limited to the examples disclosed but does not disclose that Ar2 is independently represented by any one of formulas (20) and (21).
	Pflumm et al. teaches a hole-transporting layer (Paragraph 0004) that comprises a compound similar to the compound represented by formula (1) (Paragraph 0015 – last formula listed) wherein Ar2 can be independently represented by formula 20 or 21 (Paragraph 0025).  Pflumm et al. discloses that this compound results in a significant improvements in an OLED in particular with respect to the life-time, efficiency and operating voltage (Paragraph 0005).  Accordingly, it would have been obvious to incorporate the compounds for g Ar2 to independently represent formula 20 or 21 as disclosed by Pflumm et al. in modified Morishita’s OLED device for the advantages of having improved life-time, efficiency and operating voltage.

Response to Arguments
	Applicant argues that the claimed device exhibits unexpected results that are not taught or suggested by the cited references.  The Examiner respectfully points out to Applicant that Yabunouchi et al. discloses a compound represented by formula (1) where R1 and R2 are an alkyl group including 1 to 4 carbons, R11, R13 to R17 are hydrogen, R12 is a naphthyl group, L is a single bond (Paragraph 0071 – 4th compound listed), wherein Ar1 can represent formula (16) and Ar2 can represent formulas (16) to (17) (Paragraph 0018, 0023 & 0025 – Ar2 and Ar3).  Yabunouchi et al. discloses the present invention relates to an aromatic amine derivative and an OLED using the same, wherein the aromatic amine derivative has a particular structure and is asymmetric and which when used in a hole transporting material, enhances the efficiency, suppresses the crystallization of molecules and also enhances the yield of the 
	The Examiner directs Applicant’s attention to MPEP 716.02(c) II, “"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)”.  In the instant case, Yabunouchi et al. discloses that the addition of the hole transporting layer that comprises a compound represented by formula (1) results in a OLED device with improved efficiency e.g., the results are expected.  Accordingly, this argument is unpersuasive.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726